Citation Nr: 1414520	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-04 101	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction (from 20 to 10 percent) in the combined rating for right knee post-operative MCL and ACL tears with osteoarthritis and instability, effective June 1, 2010, and entitlement to ratings in excess of the combined 20 percent for such disability.

2.  Propriety of the reduction (from 20 to 10 percent) in the combined rating for left knee post-operative MCL and ACL tears with osteoarthritis and instability, effective June 1, 2010, and entitlement to ratings in excess of the combined 20 percent for such disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.K.
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 2006.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that reduced the combined rating for each knee from 20 to 10 percent (by reducing the rating for instability from 10 to 0 percent for each knee) effective June 1, 2010.

The Board has characterized each issue to include the matter of entitlement to an increased rating because this appeal arises from the Veteran's claim seeking  increased ratings for his knee disabilities; the rating reductions at issue were completed during the pendency of the Veteran's increased ratings claims.

The matters of entitlement to a combined rating in excess of 20 percent for disability of each knee are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An October 2006 rating decision granted service connection for post-operative MCL and ACL tears with osteoarthritis of both knees (with a 10 percent rating for each knee under Diagnostic Code (Code) 5003) and instability of both knees (with a 10 percent rating for each knee under Code 5259-5257), effective September 1, 2006.


2.  Following a VA fee-basis examination in October 2008, by a rating decision in April 2009, the RO proposed to reduce from 20 to 10 percent the combined rating for each knee (by reduction of each knee's rating for instability from 10 to 0 percent); the Veteran was notified of this decision in April 2009.

3.  A March 2010 rating decision implemented the reduction of the combined rating for each knee from 20 to 10 percent (via reduction of each knee's rating for instability from 10 to 0 percent); the overall evidence does not show sustained improvement to the extent of demonstrating that the Veteran ceased to experience recurrent instances of slight lateral instability of either knee.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the combined rating for right knee post-operative MCL and ACL tears with osteoarthritis and instability, from 20 percent to 10 percent (by reducing the rating for instability from 10 to 0 percent) was not proper, and restoration of a 20 percent combined (by restoration of a 10 percent rating for slight instability) rating is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5259- 5257 (2013).

2.  The RO's decision to reduce the combined rating for left knee post-operative MCL and ACL tears with osteoarthritis and instability, from 20 percent to 10 percent (by reducing the rating for instability from 10 to 0 percent) was not proper, and restoration of a 20 percent combined (by restoration of a 10 percent rating for slight instability) rating is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Codes 5003, 5010, 5259- 5257 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 20 percent combined rating for each knee), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.
Prior to the rating reductions at issue, the Veteran was assigned a 20 percent (combined) rating for each knee, based on a formulation of 10 percent for arthritis with limitation of motion (under Code 5003) and 10 percent for instability (under Code 5259-5257).  Governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Effective June 1, 2010, the combined rating for each knee was reduced from 20 to 10 percent when the RO reduced both instability ratings from 10 to 0 percent.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that it has reviewed all of the evidence of record, to include the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The RO proposed the reductions at issue by a rating decision in April 2009.  The March 2010 reduction action was issued more than 60 days thereafter, and after the Veteran was notified of his right to challenge the proposed reduction and afforded opportunity to present evidence and/or have a hearing (he attended a hearing on the matter in July 2009).  The reduction was made effective no sooner than permitted by regulation.  Based on the foregoing, the Board finds that the RO satisfied the requirement of allowing at least a 60-day period to expire before assigning the effective date of reduction.  38 C.F.R. § 3.105(e).  Nonetheless, the Board finds that based on the evidence of record, the reduction was not proper.


In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

An October 2008 VA fee-basis examination report indicates, in pertinent part: "Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing are all within normal limits."  Private medical reports from December 2008 and January 2009 confirmed degenerative arthritis of the right knee status post ACL reconstruction, but indicated that the right knee had "no giving way" and "no recurrent instability"; January 2009 testing revealed "knee is stable with Lachman, posterior drawer, and varus and valgus testing."  Based upon these findings, the RO proposed to reduce the Veteran's knee disability ratings on the basis that the Veteran's knee disabilities had improved such that they no longer manifested in instability.

The Veteran's correspondence in October 2008 asserted that his knees "have gotten worse over the past 24 months," including finding it "difficult to stand," the need for "wearing a brace on my left knee," and considering "knee replacement surgery to give me a better quality of life."  In May 2009, the Veteran submitted correspondence testifying that "my knees have gotten worse in the past months," and that "[m]y knees [are] very painful and unstable."  May and June 2009 private medical reports show that the Veteran's treatment was not resulting in improvement in his knee symptoms, with "pain, stiffness, popping, weakness" and pain bilaterally reported constantly and clinically noted "Marked crepitation" at least of the right knee.

In July 2009, the Veteran testified at an RO hearing that even after surgery on both of his knees they will "buckle inward, which caused me to have a lot of pain."  The Veteran explained that to accommodate the buckling he had to change his gait, causing further pain and joint symptoms, and that he now required a total knee replacement procedure.  A witness testified that she has observed on a daily basis that the Veteran's knee symptoms have gotten worse.  The Veteran described in detail that his knees "buckle," especially when he makes a sudden turn or steps off of a stool.  He explained that he wears a hinged knee brace on his right knee and an elastic knee brace on his left knee on the advice of his private doctors; he estimated that he wears his right knee brace 75 percent of the time and wears his left knee brace 25 percent of the time.

A July 2009 private medical report indicates that the Veteran reported no recurrent giving way of the right knee, and a November 2009 report shows the right knee was "stable" but with pain, mild to marked crepitus, and moderate and marked tenderness in various testing of the knees.

Significantly, an April 2010 private medical opinion from the Veteran's treating orthopedic specialists expresses the opinion that "[w]e cannot believe that his disability rating has been reduced.  Rather, it should be increased with the up and coming knee replacements by the end of the year."  The statement explains that "[w]e believe that there was a mistake by the VA [with regard to] his knees being [described as] stable by his orthopedic records."  The statement indicates: "He has really arthritic knee and is unstable to personally not be able to walk at all."  The statement emphasizes that the Veteran was to have "knee replacements in the very near future."  The Board interprets this medical statement as expressing that regardless of the clinical findings of stability of the knees during clinical testing, the medical professionals believed that the Veteran continued to have at least slight functional instability of the knees which had not improved.

A June 2012 VA examination report includes diagnoses of bilateral knee disability with inclusion of the previously noted instability, but no finding of instability or subluxation upon clinical testing at that time.  A May 2013 private report shows some joint instability, described as "mild lat opening right side."  It appears that this was not found in testing from the same provider documented in a June 2013 report.

The Veteran's testimony during his April 2013 Board hearing expressed that "[s]ometimes when I'm walking up stairs my knee buckles and gives away."  The Veteran emphasized that he "absolutely" believed that he experienced knee instability.

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected instability of the knees.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single VA examination and private treatment notes upon which the reduction was based appear to show an absence of structural instability of either knee, the Veteran's credible testimony describes his continuing to experience instability and buckling of his knees in functional situations; significantly, the Veteran's description of functional instability of his knees appears to be reasonably supported by the competent April 2010 private medical statement from his orthopedic medical providers familiar with the details of his knee history.  The 10 percent rating that was assigned for each knee contemplated slight recurrent subluxation or lateral instability, and the Board finds that the evidence in this case does not demonstrate a sustained improvement with cessation of the recurrent instances of slight lateral instability.  Accordingly, restoration of both (right and left) 10 percent ratings for slight instability of the knees is warranted; consequently restoration of the 20 percent combined rating for each knee disability is warranted.



ORDER

Restoration of a 20 percent rating for the Veteran's right knee disability (by restoring a 10 percent rating for instability of the knee) is granted, subject to the regulations governing payment of monetary awards.

Restoration of a 20 percent rating for the Veteran's left knee disability (by restoring a 10 percent rating for instability of the knee) is granted, subject to the regulations governing payment of monetary awards.


REMAND

Throughout the course of this appeal, the Veteran has repeatedly asserted that his bilateral knee symptomatology has been worsening, including in testimony presented since his most recent VA examination in April 2012.  Significantly, the Veteran's testimony and the medical treatment reports of record show that at least one knee replacement surgery is expected in the near future (or may have already been completed).  The evidence and testimony also clearly indicates that the Veteran receives ongoing medical treatment for his symptomatic knee disabilities, and it appears likely that pertinent medical treatment records significantly more recent than those currently documented in the claims-file may be outstanding.  Furthermore, the Board observes that pertinent RO adjudications of this matter (including the January 2011 statement of the case (SOC) and June 2012 supplemental SOC (SSOC)) do not address the increased rating claims the Board has determined to be included in this appeal.

Remand is necessary to complete the development necessary to proceed with proper appellate review of the Veteran's increased rating claims.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his bilateral knee disabilities since June 2013 and to provide all authorizations necessary for VA to obtain any private records of such treatment.  The RO should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA treatment and evaluations records that are not already associated with the claims file (or in VA's electronic records storage).

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his bilateral knee disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies of both knees, with notation of any further limitations due to pain and/or on use.  All functional limitations must be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination of either knee.  The examiner should discuss the effect the right and left knees have on the Veteran's daily activities.  The examiner should also discuss the functional limitations associated with, and expected impact on employment resulting from the knee disabilities.  The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


